Citation Nr: 0000572	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Evaluation of right index and middle fingers injury 
residuals, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The appellant had active service from July 1981 to May 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO).  

Preliminary review of the record reveals that the RO 
expressly considered referral of the appellant's claim for 
increased evaluation for his index and middle finger injury 
residuals to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the scheduler standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular scheduler standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The appellant's right index and middle finger injury 
residuals are manifested by flexion deformities of the distal 
interphalangeal joints and proximal interphalangeal joints.  
There is no involvement of the metacarpophalangeal joints and 
the fingers are not in extension or extreme flexion.


CONCLUSION OF LAW

Index and middle fingers injury residuals are 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a and Diagnostic Codes 
5299-5223 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that his service-connected index and 
middle finger injury residuals are worse than the current 
evaluation contemplates.  The Board finds that the appellant 
has submitted evidence, which is sufficient to justify a 
belief that his claim for a higher evaluation is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, where 
the claimant is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 8 
Vet. App. 218, 225 (1995).  

The Board has continued the issue as entitlement to an 
increased evaluation since service connection has been 
granted for the disability.  The appellant is not prejudiced 
by the naming of the issue.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
the disability is the same regardless of how the issue has 
been phrased.  The distinction between disagreement with the 
original evaluation awarded and a claim for an increased 
evaluation is important in terms of VA adjudicative actions.  
However, the U.S. Court of Appeals for Veterans Claims (the 
Court) did not provide a substitute name for the issue.  In 
reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability addressed has not significantly 
changed and staged ratings are not appropriate in this case.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the appellant in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  VA also 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issue raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

38 C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (1999).  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  These requirements for the evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decision based 
upon a single, incomplete or inaccurate report and to enable 
VA to make a more precise evaluation of the disability level 
and any changes in the condition.  

When classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules particular to the disability in question are 
observed:

(1)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)	With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  
Limitation of motion of less than 1 inch in either direction 
is not considered disabling.  38 C.F.R. § 4.71a (1999).  

The appellant's index and middle fingers injury residuals is 
rated under Diagnostic Code 5223 for favorable ankylosis of 
multiple fingers.  Diagnostic Code 5223 provides that with 
favorable ankylosis of the index and middle finger of one 
hand, a 20 percent evaluation is warranted for either the 
major or minor hand.  38 C.F.R. § 4.71a (1999).  

Diagnostic Code 5219 for unfavorable ankylosis of two digits 
of one hand provides for a 30 percent evaluation with 
involvement of the index and middle finger of the major hand 
and a 20 percent evaluation for the minor hand.  38 C.F.R. 
§ 4.71a (1999).  

Extremely unfavorable ankylosis is evaluated as amputation 
under the provisions of 38 C.F.R. § 4.71a; Diagnostic Code 
5146 (1999).  When involving the index and middle finger, a 
40 percent evaluation is assigned for the major hand and a 30 
percent evaluation is assigned for the minor hand.  38 C.F.R. 
§ 4.71a (1999).  

Diagnostic Code 7805 provides that scars will be rated on 
limitation of function of part affected.  38 C.F.R. Part 4, 
Diagnostic Code 7805 (1999).

The October 1990 VA orthopedic examination showed well-healed 
scars on the index and middle fingers.  Flexion of the 
proximal interphalangeal joint of the index finger was 50 
degrees and of the distal interphalangeal joint was 30 
degrees.  Flexion contracture of the proximal phalanx joint 
of the middle finger was 40 degrees and 15 degrees of the 
distal phalanx.  The appellant was unable to extend the 
distal phalanx of the index finger.  However, all other 
fingers were within normal limits.  The appellant is right 
handed.  

At the April 1998 VA examination the appellant complained of 
pain with associated numbness in the right index and middle 
fingers when exposed to cold and on rainy days.  Upon 
examination the appellant had flexion deformities of the 
right index finger and middle finger on distal 
interphalangeal joints.  He had a fading scar on the right 
index finger and middle finger palmer aspect.  The scars were 
not tender to palpation and each measured 2-cm long by 1 mm 
wide.  

The appellant could touch the tip of the thumb to the tip of 
all of the fingers of the right hand.  He lacked one inch to 
touch with the right index finger the median transverse fold 
of the palm of the right hand actively.  Passively it was 
complete.  The appellant's right hand grip muscle with muscle 
strength had active movement against gravity and resistance.  
The range of motion of the right index finger and middle 
finger metacarpophalangeal joints and proximal 
interphalangeal joints were complete.  

X-ray report of the appellant's right hand showed 
degenerative joint disease changes at distal interphalange 
joints.  No destructive bone lesions were identified.  
Persistent flexion along the second and third fingers was 
noted and precluded adequate evaluation.  The impression was 
degenerative joint disease changes at distal interphalangeal 
joints of the 4th and 5th fingers.  

He worked as an installation technician and reported that if 
he went to work outside he had difficulty using tools.  The 
appellant informed the examiner that he did work but with 
difficulty.  He is right handed.  The diagnoses were 
residuals of an injury to the right hand, right index finger 
and middle finger and degenerative joint disease at the 
distal interphalangeal joints of 4th and 5th fingers 
associated with persistent flexion and deformities by X-rays.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that the functional loss due to this 
disability approximates a limitation of motion equivalent to 
favorable ankylosis and therefore warrants a 20 percent 
evaluation.  At the April 1998 examination the appellant 
lacked one-inch to touch with the right index finger to the 
medial transverse fold of the palm of the right had actively 
and passively it was complete.  The range of motion of the 
right index and middle fingers metacarpophalangeal joints and 
proximal interphalangeal joints were complete.  Without 
evidence of ankylosis or limited motion less than 2 inches 
from the median transverse fold of the palm in any of the 
joints, Diagnostic Codes 5219 and 5146 are not applicable to 
warrant a higher evaluation.  Furthermore, there is no 
competent evidence that the functional loss manifested by 
complaints of pain with associated numbness in the right 
index and middle fingers on cold exposure and rainy days 
approximates unfavorable ankylosis or extremely unfavorable 
ankylosis.  The preponderance of the evidence is against an 
evaluation in excess of 20 percent and there is no doubt to 
be resolved.  

The October 1990 VA orthopedic examination showed well-healed 
scars on the index and middle fingers.  At the April 1998 VA 
examination the appellant had a fading scar on the right 
index finger and middle finger palmer aspect.  The scars were 
not tender to palpation and each measured 2-cm long by 1 mm 
wide.  Neither examination report was indicative of a 
separate evaluation for the scars.  Pursuant to diagnostic 
code 7805 scars are to be rated on limitation of function of 
part affected.  38 C.F.R. Part 4, Diagnostic Code 7805 
(1999).

When the issue is considered under 38 C.F.R. §§ 4.40, 4.45 
and 4.59 (1999) and Deluca, a 10 percent evaluation is 
warranted.  In regard to the index and middle fingers, the 
examiner has established that there is some functional 
impairment.  However, the Court has established that function 
impairment shall be rated on limitation of motion.  A 10 
percent evaluation is the maximum evaluation assignable for 
the limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  The disorder has already been rated on par with 
favorable ankylosis and evaluated as 20 percent disabling.  
The Court has never established that the above-cited 
regulations are applicable to a concept of the functional 
impairment of unfavorable ankylosis.  Regardless, it has not 
been claimed and the evidence does not establish that there 
is functional impairment due to any reason that would 
approximate unfavorable ankylosis.  

In reaching this determination, the Board has considered all 
the evidence of record, the notes that accompany the 
diagnostic codes and Shipwash.  The evidence establishes that 
he does not have a rotation deformity, an extension deformity 
or an extreme flexion deformity.  The fingers are not 
actually ankylosed and although the 1990 examination 
disclosed involvement of more than one joint, there was an 
absence of involvement of the metacarpophalangeal and 
proximal interphalangeal joints.  Clearly motion is possible 
to within 2 inches of the median fold.  Based on the evidence 
of record, the disability evaluation is no more than 20 
percent.



ORDER

An increased evaluation for right index and middle fingers 
injury residuals is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

